Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 4/16/2021 claiming domestic priority to 63/011,671 filed 4/17/2020.

As filed, claims 1-7, 9-14, 37-39, 42, 53, and 54 are pending; and claims 8, 15-36, 40, 41, and 43-52 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 has been considered by the Examiner except Cite No. 76 under the section of “FOREIGN PATENT DOCUMENTS”, where it was lined through.
In order to consider the foreign patent document, at least an English abstract of the abovementioned publication is needed.

The information disclosure statement (IDS) submitted on 10/22/2021 and 4/8/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 7, the claim refers to peaks in Table 1B.  Consequently, one must refer back to the specification to find the abovementioned peaks.  Claim must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  Therefore, the claim is rendered indefinite.

b)	Regarding claim 38, the claim recites the name of the crystalline form of compound (I), such as Form A, without providing any XRPD pattern.  Accordingly, it is unclear to the Examiner what are the metes and bounds of the abovementioned crystalline form, based on only the abovementioned name (i.e. Form A).  As a result, the claim does not stand alone, and one must refer back to the specification to define the claimed invention and thus, the claim is rendered indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 37, 39, 42, 53, and 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0202780, hereinafter Virsik, as evidenced by “Polymorphs, Salts, and Cocrystals: What’s in a Name?”, hereinafter Aitipamula.

The applied Virsik reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 3, 37, 39, 42, 53, and 54, Virsik, for instance, teaches the following compound (shown below) or pharmaceutically acceptable salt/solvate thereof, wherein the  abovementioned salt/solvate can be considered as crystalline form, according to evidentiary reference Aitipamula.  
In addition, Virsik teaches that the following compound (shown below) can be purified through crystallization, which further support that the compound of Virsik (shown below) can be in crystalline form.  
Lastly, Virsik teaches the following compound (shown below) in combination with venetoclax or enzalutamide and a pharmaceutically acceptable carrier.  Such combination produced a pharmaceutical composition, which can include amorphous component of the following compound if the pharmaceutical composition is in liquid.  

    PNG
    media_image1.png
    172
    604
    media_image1.png
    Greyscale

(Virsik, pg. 53, Table A-continued, compound A109)


    PNG
    media_image2.png
    189
    514
    media_image2.png
    Greyscale

(Virsik, pg. 81, paragraph 0628-0629)

    PNG
    media_image3.png
    180
    515
    media_image3.png
    Greyscale

(Virsik, pg. 86, paragraph 0691)


    PNG
    media_image4.png
    116
    509
    media_image4.png
    Greyscale

(Virsik, pg. 83.paragrpah 0653)


    PNG
    media_image5.png
    314
    479
    media_image5.png
    Greyscale

(Aitipamula, pg. 2148, Scheme 1)

	According to the guidance in MPEP 2131.02(III), the Examiner finds that a person of skill in the art would read the abovementioned Virsik publication and “at once envisage” the claimed arrangement or combination in the abovementioned claims, which led to the abovementioned anticipation.
	All of which meets all the limitations of these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 are rejected under 35 U.S.C. 103 as being obvious over Virsik, as evidenced by Aitipamula.

The applied Virsik reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 12-14:
Determining the scope and contents of the prior art:   
	Virsik, as evidenced by Aitipamula, for instance teaches a crystalline form of the abovementioned compound.

Ascertaining of the difference between the prior art and the claim at issue:   
	Virsik, as evidenced by Aitipamula, did not explicitly teach the abovementioned crystalline form has a purity in the range of about 99% or higher.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner finds that the purification of the abovementioned crystalline form of Virsik to a purity of at least 99% or higher would have been prima facie obvious to the skilled artisan, motivated by the desire to eliminate impurities in the compound that would be reasonably expected to adversely affect its overall biological activity, function or stability.  As directed by the MPEP at §2144.04(VII), “Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials.  Therefore, the issue is whether claims to a pure material are unobvious over the prior art.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970).  The mere purity of a product, by itself, does not render the product unobvious.  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 644, 148 USPQ 268 (CCPA 1966)" (emphasis added).  In consideration of the fact that the skilled artisan would have been reasonably apprised of conventional methods of purification, such as various chromatographic methods and recrystallization technique, Applicant’s claims to the purified product, which absent evidence to the contrary would not be expected to have any properties which are different than those of the crystalline form formed in the prior art, are not determined to be a contribution over what was already known from the prior art of Virsik and the skills that would have been within the knowledge and possession of one of ordinary skill in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a crystalline form of a compound of instant formula (I).

Claims 1-3, 12-14, 37, 39, 42, 53, and 54 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications, in view of Aitipamula.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.

Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
11,242,324
1-3 and 17-25
No
11,358,938
1-3 and 17-26
No
17/599,338
2-16, 18-22, 25-28, and 31-45
Yes
11,059,795
1-25
No

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending application and U.S. patents are drawn to an amorphous form of a compound of instant formula (I) or pharmaceutically acceptable salt thereof and/or pharmaceutical composition thereof and/or a method of treatment via the abovementioned compound or pharmaceutical composition.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned co-pending application and U.S. patents described the instant crystalline form as a pharmaceutically acceptable salt or amorphous form of the compound of instant formula (I); and/or describe the compound of instant formula (I) in a Markush structure; and/or describe the instant crystalline form in a method of treatment-type claim or a pharmaceutical composition-type claim.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same crystalline form having the same therapeutic utility.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned co-pending application and U.S. patents.
As recited above, the pharmaceutically acceptable salt in the conflicting claims of abovementioned co-pending application and U.S. patents are drawn to the instant crystalline form because evidentiary reference Aitipamula (see below) stated that salts are within the umbrella of crystalline.  
In addition, the amorphous form in the conflicting claims of abovementioned U.S. patents contains a small percent of the instant crystalline form.
Lastly, the Examiner finds that the purification of the instant crystalline form to a purity of at least 99% or higher in the conflicting claims of abovementioned co-pending application and U.S. patents would have been prima facie obvious to the skilled artisan, motivated by the desire to eliminate impurities in the compound that would be reasonably expected to adversely affect its overall biological activity, function or stability.  
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the abovementioned pharmaceutically acceptable salt or the abovementioned Markush structure or the abovementioned amorphous form is excluded as the instant crystalline form of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant crystalline forms and that of the conflicting claims of the abovementioned co-pending application and U.S. patents to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

    PNG
    media_image6.png
    380
    572
    media_image6.png
    Greyscale

(Aitipamula, pg. 2148, Scheme 1)

Allowable Subject Matter
Claims 4-6 and 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-3, 7, 12-14, 37-39, 42, 53, and 54 are rejected.
Claims 4-6 and 9-11 are objected.
Claims 8, 15-36, 40, 41, and 43-52 are cancelled.




Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626